      Case 5:18-cv-05814-BLF Document 57-1 Filed 04/16/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN JOSE DIVISION

11

12   POYNT CORPORATION,                          Case No. 5:18-cv-05814 BLF
13                  Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                 STIPULATION TO MODIFY
14        v.                                     BRIEFING SCHEDULE REGARDING
                                                 DEFENDANT’S MOTION TO DISMISS
15   INNOWI, INC,                                AND MOTION TO STRIKE (ECF NO.
                                                 54)
16                  Defendant.
                                                 Judge:    Hon. Beth Labson Freeman
17

18

19
20

21

22

23

24

25

26

27

28

                                                                           [PROPOSED] ORDER
                                                                          5:18-CV-05814 BLF
       Case 5:18-cv-05814-BLF Document 57-1 Filed 04/16/19 Page 2 of 2



 1                                               ORDER

 2          Having considered Plaintiff Poynt Corporation (“Poynt”) and Defendant Innowi, Inc.’s

 3   (“Innowi”) stipulation to seek rescheduling of the briefing on Innowi’s Motion to Dismiss

 4   Pursuant to F.R.C.P. 12(b)(6) and Motion to Strike Pursuant to F.R.C.P. 12(f) (“Motions”) (D.I.

 5   No. 54), and good cause appearing in support thereof,

 6          IT IS HEREBY ORDERED that Poynt’s response to the Motions is due on May 6,

 7   2019, and Innowi’s reply to the Motions is due on May 28, 2019.

 8

 9          IT IS SO ORDERED on this ___ day of _____ 2019.
10

11
                                                                  Hon. Beth Labson Freeman
12                                                                United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                                      [PROPOSED] ORDER
                                                   -1-                               5:18-CV-05814 BLF
